Magie, Chancellor.
This matter has been submitted upon pleadings and proofs, without any briefs from counsel.
The purpose'of the bill is to obtain a construction of a will with respect to the title to real estate. No equitable relief of any sort is sought, and the only decree which could be made upon the pleadings would be one merely expressing my opinion upon the meaning of the will in question.
I have had occasion to examine the jurisdiction of this court in construing wills, and it was declared by me that it was capable of being exercised with respect to title to real estate only when some equitable relief is sought in respect to such real estate. Hoagland v. Cooper, 65 N. J. Eq. (20 Dick.) 407.
TJpon this bill there is therefore no jurisdiction to construe the will, and it is settled that the court will not express opinions in regard to construction for the mere information of parties, disconnected from some equitable relief sought.
This would lead to a dismissal of the bill, but as counsel have submitted the matter without briefs, I will give them an opportunity to be heard, if they desire, before such a decree is entered.